DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s amendment submitted on November 09, 2021 and a supplemental response filed on December 30, 2021.  In virtue of this supplemental response:
Claims 46-47, 50-51, 53-54, 56-57, 59-60 and 62-63 are cancelled;
Claims 64-71 are newly added; and thus,
Claims 1-45, 48-49, 52, 55, 58, 61 and 64-71 are now pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on 11/09/2021 disclaiming the terminal portion of any patent granted on this application which has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings were received on 11/09/2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1-45, 48-49, 52, 55, 58, 61 and 64-71 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An LED security light, comprising … “wherein a configuration of said plurality of LEDs of said light-emitting unit is designed with a combination of in series and/or in parallel connections such that when incorporated with a level setting of said DC power for driving said first LED load, an electric current passing through each LED of said first LED load remains at a level such that a voltage V across each LED complies with an operating constraint of Vth<V<Vmax featuring an electrical characteristic of each LED, wherein Vth is a reference value of a threshold voltage required to trigger each LED to emit light and Vmax is a reference value of a maximum operating voltage across each LED at which at least one LED construction in said plurality of LEDs is vulnerable to a thermal damage”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-12 and 64 are allowed as being dependent on claim 1).
A linkable LED security light, comprising … “wherein a configuration of said plurality of LEDs of said light-emitting unit is designed with a combination of in series and/or in parallel connections such that when incorporated with a level setting of said DC power, an electric current passing through each LED of said light-emitting unit remains at a level such that a voltage V across each LED complies with an operating constraint of Vth<V<Vmax featuring an electrical characteristic of each LED, wherein Vin is a reference value of a threshold voltage required to trigger each LED to emit light and Vmax is a reference value of a maximum operating voltage across each LED at which at least one LED construction in said plurality of LEDs is vulnerable to a thermal damage”, in combination with the remaining claimed limitations as claimed in independent claim 13 (claims 14-21 and 65 are allowed as being dependent on claim 13).
A linkable LED security lighting system … comprising … “wherein at dawn when said ambient light detected by said light sensing control unit is higher than a second predetermined value, said controller operates to cutoff said switching circuitry to turn off said LED security light in said linkable LED security lighting system; wherein said first LED load in conjunction with a level setting of said DC power is designed with a combination of said plurality of LEDs in series and/or in parallel connections such that an electric current passing through each LED of said first LED load remains at a level, and a voltage V across each LED complies with a constraint of Vth< V < Vmax featuring an electrical characteristic of said LED, wherein Vin is a reference value of a threshold voltage required to trigger each LED to emit light and Vmax is a reference value of a maximum operating voltage across each LED at which at least one LED construction in said first LED load is vulnerable to a thermal damage”, in combination with the remaining claimed limitations as claimed in independent claim 22 (claims 23-31 are allowed as being dependent on claim 22).
A linkable LED security lighting system … comprising … “wherein said first LED load in conjunction with a level setting of said DC power is designed with a combination of said plurality of LEDs in series and/or in parallel connections such that an electric current passing through each LED of said LED load remains at an adequate a level, and a voltage V across each LED complies with a constraint of Vth < V < Vmax featuring an electrical characteristic of each LED, wherein Vin is a reference value of a threshold voltage required to trigger each LED to emit light and Vmax is a reference value of a maximum operating voltage across each LED at which at least one LED construction in said first LED load is vulnerable to a thermal damage”, in combination with the remaining claimed limitations as claimed in independent claim 32 (claims 33-39 and 66 are allowed as being dependent on claim 32).
A linkable LED security lighting system … comprising … “wherein said LED load in conjunction with a level setting of said DC power is designed with a combination of said plurality of LEDs in series and/or in parallel connections such that an electric current passing through each LED of said LED load remains at a level, and a voltage V across each LED complies with a constraint of Vth < V < Vmax featuring an electrical characteristic of each LED; wherein Vin is a reference value of a threshold voltage required to trigger each LED to emit light and Vmax is a reference value of a maximum operating voltage across each LED at which at least one LED in said LED load is vulnerable to a thermal damage”, in combination with the remaining claimed limitations as claimed in independent claim 40 (claims 41-42 are allowed as being dependent on claim 40).
An APP (software application) based linkable security lighting system … comprising … “wherein at dawn when said controller of an LED security light in said APP (software application) based linkable security lighting system first receives said daytime signal from said light sensing control unit, said LED security light acts as a commanding LED security light to synchronously deactivate said plurality of LED security lights, wherein said controller of said commanding LED security light operates to turn off said light- emitting unit, at the same time said controller operates to wirelessly transmit said third instruction signal with a second universal code identifiable and executable by all neighboring LED security lights thru said wireless signal transmitter to deactivate and turn off all neighboring LED security lights”, in combination with the remaining claimed limitations as claimed in independent claim 43 (claims 44-45 are allowed as being dependent on claim 43).
An APP (software application) based linkable security lighting system … comprising … “wherein at dawn when said controller of an LED security light in said APP (software application) based linkable security lighting system first receives said daytime signal from said light sensing control unit, said LED security light acts as a commanding LED security light to synchronously deactivate said plurality of LED security lights, wherein said controller of said commanding LED security light operates to turn off said light- emitting unit, at the same time said controller operates to wirelessly transmit said third instruction signal with a second universal code identifiable and executable by each controller of all neighboring LED security lights”, in combination with the remaining claimed limitations as claimed in independent claim 48 (claim 49 is allowed as being dependent on claim 48).
An APP (software application) based linkable security lighting system … comprising … “wherein at dawn when said controller of an LED security light in said APP ( software application) based linkable security lighting system first receives said daytime signal from said light sensing control unit, said LED security light acts as a commanding LED security light to synchronously deactivate said plurality of LED security lights in said linkable security lighting system, wherein said controller of said commanding LED security light operates to turn off said light-emitting unit, at the same time said controller operates to wirelessly transmit said third instruction signal with a second universal code interpretable and executable by all neighboring LED security lights thru said wireless signal transmitter to deactivate and turn off all neighboring LED security lights”, in combination with the remaining claimed limitations as claimed in independent claim 52.
A method of configuring a linkable LED security lighting system … comprising … “wherein at dawn when said controller of said LED security light first receives said daytime signal thru said light sensing control unit, said LED security light acts as a commanding LED security light to deactivate said plurality of LED security lights, wherein said controller operates to terminate said motion sensing mode to deactivate said LED security light, at the same time said controller operates to wirelessly transmit a third instruction signal with a second universal code interpretable and executable by each controller of all neighboring LED security lights thru said wireless signal transmitter to deactivate and turn off all neighboring LED security lights”, in combination with the remaining claimed limitations as claimed in independent claim 55.
An APP (software application) based setting method … comprising … “using a software program designed in said controller of each lighting device to receive and process said location code setting signal, said group code setting signal or said at least one universal code setting signal to be recorded and memorized in a memory unit for checking and verifying said instruction signal with said location code, said group code or said at least one universal code from said mobile device for correspondingly operating said functional performances, wherein if a code of said instruction signal is identical to one of said location code, said group code or said at least one universal code recorded in said memory unit, said controller operates to process said instruction signal to activate a corresponding illumination performance according to said instruction signal received”, in combination with the remaining claimed limitations as claimed in independent claim 58.
An APP (software application) based setting method … comprising … “using a software program in said controller of each ceiling fan to receive and process said location code setting signal, said group code setting signal or said at least one universal code setting signal memorized in a memory unit for checking and verifying said instruction signal with said location code, said group code or said at least one universal code from said connectivity APP (software application) of said mobile device for operating said functional performances, wherein if a code of said instruction signal is identical to one of said location code, said group code or said at least one universal code in said memory unit, said controller operates to process said instruction signal to activate a corresponding functional performance according to said instruction signal received”, in combination with the remaining claimed limitations as claimed in independent claim 61.
A linkable LED security lighting system … comprising … “wherein said first LED load in conjunction with a level setting of said DC power is designed with a combination of said plurality of LEDs in series and/or in parallel connections such that an electric current passing through each LED of said LED load remains at an adequate a level, and a voltage V across each LED complies with a constraint of Vth < V < Vmax featuring an electrical characteristic of each LED, wherein Vin is a reference value of a threshold voltage required to trigger each LED to emit light and Vmax is a reference value of a maximum operating voltage across each LED at which at least one LED construction in said first LED load is vulnerable to a thermal damage; wherein when said first LED load is configured with N pieces of LEDs electrically connected in series or N sets of in parallel connected LEDs electrically connected in series, a working voltage VN imposed on said first LED load is confined in a range N x Vth< VN<N x Vmax”, in combination with the remaining claimed limitations as claimed in independent claim 67 (claim 68 is allowed as being dependent on claim 67).
A linkable LED security lighting system … comprising … “wherein said first LED load in conjunction with a level setting of said DC power is designed with a combination of said plurality of LEDs in series and/or in parallel connections such that an electric current passing through each LED of said LED load remains at a level, and a voltage V across each LED complies with a constraint of Vth < V < Vmax featuring an electrical characteristic of each LED, wherein Vth is a reference value of a threshold voltage required to trigger each LED to emit light and Vmax is a reference value of a maximum operating voltage across each LED at which at least one LED construction in said first LED load is vulnerable to a thermal damage; wherein when said first LED load is configured with N pieces of LEDs electrically connected in series or N sets of in parallel connected LEDs electrically connected in series, a working voltage VN imposed on said first LED load is confined in a range N x Vth< VN<N x Vmax”, in combination with the remaining claimed limitations as claimed in independent claim 69 (claim 70 is allowed as being dependent on claim 69).
An APP (software application) based linkable security lighting system … comprising … “wherein at dawn when said controller of an LED security light in said APP (software application) based linkable security lighting system first receives said daytime signal from said light sensing control unit, said LED security light acts as a commanding LED security light to synchronously deactivate said plurality of LED security lights in said linkable security lighting system, wherein said controller of said commanding LED security light operates to turn off said light-emitting unit, at the same time said controller operates to wirelessly transmit said third instruction signal with a second universal code interpretable and executable by all neighboring LED security lights thru said wireless signal transmitter to deactivate and turn off all neighboring LED security lights”, in combination with the remaining claimed limitations as claimed in independent claim 71.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Jessenig et al. – US 8,471490
Prior art Ling – US 7,388,359
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 16, 2022